DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, 11-17 and 19 are currently pending.
Claim Objections
Claims 1, 4, 9 and 12 are objected to because of the following informalities:  Claim 1 recites “wherein the polymerizable compound is a urethane (meth)acrylate compound”. Claim 9 recites “wherein the polymerizable compound is a deca- or high polyfunctional ethylenically unsaturated compound”.  However, claims 6 which depends on claim 1, and claim 12 which depends on claim 9, recite “wherein the polymerizable compound further contains an unsaturated ester of alcohol, and the unsaturated ester of alcohol is a tri-or higher polyfunctional ethylenically unsaturated compound. ”  It is well-known to one of ordinary skilled in the art that the term “is” means something singular or fixed.  The present claims appears to be defining the one polymerizable compound as two different compounds and/or having multiple groups. Applicants need to amend the claims to either recite “wherein the polymerizable compound contains a urethane (meth) acrylate compound” in claim 1 or“wherein the polymerizable compound contains a deca- or high polyfunctional ethylenically unsaturated compound”. If applicants intend the polymerizable compound to be more than one or compound, he/she needs to make sure the claims’ amendments are supported in the specification.  Furthermore, a deca- or high polyfunctional ethylenically unsaturated compound is greater than a tri-or higher polyfunctional ethylenically unsaturated compound so the claim limitation of claim 142 is not within the scope of claim 9. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 7,910,286 B2).
Regarding claims 1, 3-9, 11-17 and 19, Mitsumoto et al. teach a lithographic printing plate precursor  ( col. 8, lines 37-40) comprising an image recording layer cording layer (claims) containing an infrared absorber (infrared absorption agent; ) represented by 
    PNG
    media_image1.png
    122
    268
    media_image1.png
    Greyscale
 (cols. 55-56) ,  wherein Ar3 may be a
    PNG
    media_image2.png
    87
    121
    media_image2.png
    Greyscale
, R5-R8 independently represent a hydrogen atom , Y1 and Y2 independently represent a sulfur atoms X- is counter ion, R1 and R2 is a hydrocarbon group of 1-12 carbons or may form a six-membered ring meeting the limitation of formula  II as recited by instant claims 1 and 2, on a support ( col. 55, line 35- col. 53, line 52 and  examples). Mitsumoto et al. teach the image recording layer contains a polymerizable compound (col. 33, lines 17-25) is an urethane (meth)acrylate ( col. 34, lines 43-67) or is a deca- or higher polyfunctional ethylenically unsaturated compound (trifunctional or greater functional compound in col. 35, lines 18-28)  and a polymerization initiator (diphenyliodonium salt substituted with an alkyl group polymerization initiator; [col. 25, lines 51-65 :(formula RI-II)] and col. 26, lines 30-51 & formula (I-2) in col. 29).
Mitsumoto et al. teach the image recording layer further contains thermoplastic polymer particles (styrene-acrylonitrile resin) having a particle size 60 to 300 nm in an amount between 20% to 95% by mass and having average molecular weight or 2,000 to 2,000,000 (see col. 43, line 50- col. 52, line 48).Mitsumoto et al. teach the image recording layer contains a leuco compound (leuco dye; col. 40, lines 36-64). Mitsumoto et al. teach the image recording layer is removable by any or both dampening water and printing ink (col. 84, lines 40-67)
Mitsumoto et al. teach a method of producing a lithographic printing plate (lithographic printing method; examples , claims and col. 83, line 63- col. 84, line 5) comprising an exposure 
Although Mitsumoto et al. show the compound of Formula (D2) in which Ar3 is a benzothiazole group is among a groups of variety of compounds which may be encompassed by infrared absorbed taught by instant claims, benzothiazole is a well-known group used in infrared absorber dyes.  The groups of compounds that could be chosen from Ar3 is relatively small. Although Mitsumoto et al. fail to teach a specific example with benzothiazole group, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Furthermore, it would have been obvious to one of ordinary skills in the art at the time of the invention to include a benzothiazole group in formula (D2) in view of routine experimentation.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Fabricius et al. (5576443; see abstract and examples) teach a thioheterocyclic near-infrared absorbing dye having the formula: 
    PNG
    media_image3.png
    83
    376
    media_image3.png
    Greyscale
meeting the limitation of infared absorber of formula II as instantly claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722